Citation Nr: 1428000	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a left foot disability, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to November 2002 and February 2005 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs Regional Office in St. Petersburg, Florida and an October 2009 rating decision of the RO in Columbia, South Carolina.  The RO in Atlanta, Georgia now has jurisdiction of this claim.

The Veteran testified via a videoconference hearing before the undersigned Veterans Law Judge in April 2014 and at a hearing before a Decision Review Officer in September 2011.  The transcripts from both hearings have been associated with the Veteran's claims file.

The Board notes that the Veteran's claim for service connection for a left foot condition was previously denied in a June 2007 rating decision.  That decision was not appealed to the Board and became final.  The Veteran filed to reopen the claim in July 2008.  The RO found that new and material evidence had been submitted, but the claim was denied on the merits.

The Board is required to address the issue of whether the Veteran submitted new and material evidence despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  As such, the issue has been captioned as set forth above.

The issue of service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2007 decision, the RO denied the Veteran's claims for service connection for a left foot disability.  The Veteran did not file a timely appeal. 

2.  The evidence received since the June 2007 RO decision regarding the Veteran's claim for service connection for a left foot disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

3.  At a hearing before the undersigned Veterans Law Judge in April 2014, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for insomnia.


CONCLUSIONS OF LAW

1.  The June 2007 RO decision that denied service connection for a left foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for insomnia are met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the issues of service connection for a left foot disability, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. New and Material Evidence

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant did not appeal the June 2007 rating decision that denied service connection for a left foot disability or submit any additional evidence during the appeal period.  That decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the June 2007 rating decision is final.  38 C.F.R. § 20.1100.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

III.  Analysis

The evidence of record as of the June 2007 RO decision included the Veteran's service treatment records and VA treatment records.  The RO denied the claim because the record failed to show that any currently diagnosed foot condition was "medically related to or linked to [the Veteran's] military service."

Evidence received since the June 2007 RO decision includes more VA treatment records.  Beginning in November 2006, the Veteran has complained of, and received treatment for, a left foot condition at the Dublin VA Medical Center.  This treatment includes surgery on his left foot in October 2007.

The Board finds that the additional VA treatment records are new evidence, as they are not cumulative or redundant and were not previously considered.  The evidence is also material because it relates to an unestablished fact and supports the Veteran's claim for service connection by showing that the Veteran may have a current diagnosis of a left foot condition.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claim for entitlement to service connection for a left foot disability is warranted.

De novo review of the claim is addressed in the remand below.

IV.  Withdrawal of Appeal

At the April 2014 Board hearing, the Veteran indicated that he wished to withdraw from appellate consideration his claim of entitlement to service connection for insomnia.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's April 2014 statement indicating his intention to withdraw his appeal of service connection for insomnia satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn his appeal as to the claim of entitlement to service connection for insomnia, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for a left foot disability is reopened and to that extent the claim is granted.

The appeal of the issue of service connection for insomnia is dismissed.


REMAND

The Board finds that remand of the Veteran's claim for service connection for a left foot disability is necessary in order to obtain a VA examination with an adequate medical nexus opinion.

VA is obliged to provide an examination and a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

At the Board hearing, the Veteran claimed that he experienced foot pain during service in Afghanistan in 2005-2006 as a result of jumping in and out of trucks onto gravel when he worked as a mechanic.  He claimed that he did not seek medical treatment while in Afghanistan.  However, he claimed that when he was released from active duty in May 2006, he quickly sought treatment at VA.  The Veteran has had treatment for left foot problems since that time.  Therefore, there is medical evidence that he has a current left foot condition and there is lay evidence that he experienced a problem in service.

The Veteran was afforded a VA examination in November 2006.  He was diagnosed with: 1) bilateral plantar fasciitis; 2) bilateral mild hammer toe deformity of the lesser toes (2-5); and 3) hyperkeratosis of the great toes and the ball of the left foot.  The examination report noted that X-rays showed no evidence of heel spur.  They did show "congenital webbing of the left second, third, and fourth metatarsals."  The examiner noted that there was "no history of trauma."  However, VA treatment records from the Dublin VA Medical Center also dated in November 2006, discussed X-ray imaging showing "old, healed fractures of the left second, third, and fourth metatarsals."  A staff physician, not the same person listed as the VA examiner, made the report.  The report also noted that the "fractures have healed with overriding at the fracture site, resulting in shortening of the second through fourth digits.  Additionally, bridging bone formation between the middle third of the third and fourth metatarsals has resulted in fusion."  Neither of the reports offered an opinion on etiology.  Also, the Veteran underwent surgery on his left foot in October 2007 at the Dublin VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology and time of onset of any diagnosed left foot disability.  The entire claims file, including this remand, should be made available to the examiner for review.

Additionally, inform the Veteran that pursuant to 38 C.F.R. § 3.655, failure to report for an examination in conjunction with the reopened claim may result in a denial on the merits insofar as the claim will be decided on the evidence of record.

Based on the examination and review of the record, the examiner should answer the following question:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left foot condition, and, if so, whether the condition had its clinical onset during active duty service or is related to any in-service disease, injury or event.  The examiner must comment on the X-ray findings from the November 2006 VA examination and the November 2006 VA treatment records.  The examiner must also comment on the left foot surgery the Veteran underwent in October 2007.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


